Citation Nr: 0315138	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for 
acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, rated as 30 
percent prior to November 6, 1995.

2.  Entitlement to an increased initial rating for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, rated at 60 percent from November 6, 
1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.  In June 1997 and April 1999, the Board 
remanded the case to obtain additional development.

By the rating decision dated in September 1995, the RO 
granted service connection for acute dissection of the 
ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass and rated 
the disability as 30 percent disabling, effective from 
December 6, 1988.  In May 1998, the RO increased the 30 
percent rating to 60 percent, effective from November 6, 
1995.

In an April 2000 decision, the Board, among other things, 
denied the issues of entitlement to an increased evaluation 
for the cardiovascular disability and entitlement to an 
effective date earlier than November 6, 1995, for the 
granting of an increased evaluation for the cardiovascular 
disability.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court).

In a December 2000 Order, the Court granted a joint motion of 
the parties to remand.  The Court vacated the April 2000 
Board decision in part, with respect to the issues of 
entitlement to an increased evaluation for acute dissection 
of the ascending aorta with valvular insufficiency, status 
post aortic valve replacement and coronary artery bypass, and 
entitlement to an effective date earlier than November 6, 
1995, for the granting of an increased evaluation for 
service-connected acute dissection of the ascending aorta 
with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass.   

The Board issued a decision in August 2001 which granted an 
earlier effective date of December 6, 1988 for the rating 
period on appeal, and denied the veteran's claims for a 
higher initial rating in excess of 30 percent for his 
cardiovascular disability prior to November 6, 1995, and in 
excess of 60 percent for his cardiovascular disability from 
November 6, 1995.  The veteran appealed this decision to the 
Court.  In a December 2002 Order, the Court approved a joint 
motion for partial remand and to stay proceedings.  The Court 
vacated the August 2001 Board decision to the extent that it 
denied entitlement to an initial rating in excess of 30 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, prior to November 6, 1995, and to 
the extent it denied entitlement to an initial rating in 
excess of 60 percent for acute dissection of the ascending 
aorta with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, from November 6, 
1995.  The December 2002 Order dismissed the matter of the 
grant of entitlement to an earlier effective date of December 
6, 1988 for the rating period on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The December 2002 joint motion states that the VA had not 
fulfilled the VCAA requirements of notifying the veteran of 
the information and evidence necessary to substantiate his 
claim, including which portion of any such information or 
evidence is to be provided by the veteran and which portion 
must be provided by VA.  

The veteran's claims are increased rating claims.  The Board 
notes that the veteran has not had a VA examination for 
rating purposes since August 1999.  A current VA examination 
is indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO will advise the veteran and 
his representative of what information 
and evidence is necessary to substantiate 
his claims in accordance with the 
provisions of the VCAA.  Contemporaneous 
with this advisement, the RO should 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment 
for his cardiovascular disability that is 
not evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In this development, the 
RO must comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  

2.  The veteran should be afforded a 
comprehensive cardiovascular examination 
to determine the current severity of the 
veteran's service-connected acute 
dissection of the ascending aorta with 
valvular insufficiency, status post 
aortic valve replacement and coronary 
artery bypass.  The claims folders, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
must be provided to the VA examiner who 
is designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  Appropriate testing 
should be performed to identify the level 
of physical activity, expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope as well as diastolic and 
systolic readings.  Should appropriate 
testing not be feasible owing to a 
medical contraindication, it should be so 
stated.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and comment on the 
extent of the functional limitations, in 
particular with regard to work tolerance, 
caused by the service-connected 
cardiovascular disability.  In 
particular, the examiner should offer an 
opinion as to whether the veteran's 
cardiovascular disability has resulted in 
the veteran being precluded from more 
than sedentary employment, or whether his 
cardiovascular disability precludes more 
than light manual labor, or whether the 
veteran is able to perform ordinary 
manual labor.  The examiner should also 
make specific findings concerning the 
presence or absence of each of the 
following, and, if present, the extent or 
degree: (a) history of typical coronary 
occlusion or thrombosis; (b) history of 
substantiated anginal attack; (c) history 
of substantiated repeated anginal 
attacks; (d) chronic findings of 
congestive heart failure; and (e) angina 
on moderate exertion.  An opinion should 
be expressed with regard to the impact of 
the veteran's cardiovascular disability 
on his ordinary activity. All clinical 
manifestations should be reported in 
detail, and a complete rationale for an 
opinion expressed must be provided.

3.  Thereafter, the RO should review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include the information requested, 
the report must be returned to the 
examiner for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's increased rating claims.  For 
the period prior to January 12, 1998, the 
claims should be considered only with 
respect to the former criteria for rating 
cardiovascular conditions.  See VAOGCPREC 
3-2000 (April 10, 2000).  For the period 
from January 12, 1998, the RO must 
consider both the former rating criteria 
for the evaluation of cardiovascular 
conditions.  38 C.F.R. § 4.104 (effective 
prior to January 12, 1998), and the 
current schedular criteria for rating 
cardiovascular conditions, 38 C.F.R. 
§ 4.104 (effective from January 12, 
1998), and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to him.  The 
RO should also consider whether the 
claims should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2002).

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should provide the 
veteran a copy of all the appropriate 
laws and regulations, including those 
pertaining to the VCAA.  If appropriate, 
the claim should then be returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



